Exhibit No. 16.1 Eight Dragons Company File No.000-28453 Form 10-K Report date: February 5, 2013 Letterhead of S. W. Hatfield, CPA February 5, 2013 U. S. Securities and Exchange Commission treet, NE Washington, DC 20549 Gentlemen: On February 5, 2013, this Firm received the final draft copy of an Annual Report on Form 10-K to be filed by Eight Dragons Company (SEC File #000-28453, CIK #1100778) (Company) reporting an Item 4.01 - Changes in Registrant’s Certifying Accountant. We have no disagreements with the statements made in the draft Form 10-K,Item 4.01 disclosures which we read. Yours truly, /s/ S. W. Hatfield, CPA S. W. Hatfield, CPA Dallas, Texas
